Exhibit 10.37

 

Copano Energy, L.L.C.
Long-Term Incentive Plan

 

SCISSORTAIL ENERGY, L.L.C.

 

Grant of Options

 

Grantee:

 

Grant Date:

 

1.                                       Grant of Options.  Copano Energy,
L.L.C. (the “Company”) hereby grants to you the right and option (“Options”) to
purchase all or any part of an aggregate of Common Units (“Units”) of Copano
Energy, L.L.C. on the terms and conditions set forth herein and in the Copano
Energy, L.L.C. Long-Term Incentive Plan (the “Plan”), which is incorporated
herein by reference as a part of this Agreement.  This grant of Options does not
include a tandem grant of DERs.  In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control.  Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan, unless the context requires otherwise.

 

2.                                       Purchase Price.  The purchase price per
Unit purchased pursuant to the exercise of the Options shall be $     , subject
to adjustment as provided in the Plan.

 

3.                                       Vesting and Exercise of Option. 
Subject to the further provisions of this Agreement, the Options shall become
vested and may be exercised in accordance with the following schedule, by
written notice to the Company at its principal executive office addressed to the
attention of its Secretary (or such other officer or employee of the Company as
the Company may designate from time to time):

 

Anniversary of
Grant Date

 

Cumulative
Vested Percentage

 

 

 

 

 

 

 

Notwithstanding the above schedule, but subject to the further provisions
hereof, upon the occurrence of the following events the Options shall vest and
become exercisable as provided below:

 

--------------------------------------------------------------------------------


 

(a)                                  Disability. If your employment with the
Company and its Affiliates terminates by reason of a disability that entitles
you to benefits under the Company’s or an Affiliate’s long-term disability plan,
the Options shall become fully vested and, subject to the further provisions of
this Agreement, may be exercised at any time during the one-year period
following such termination by you or by your guardian or legal representative
(or, if you die during such one-year period, by your estate or the person who
acquires the Options by will or the laws of descent and distribution).

 

(b)                                 Death.  If you die while in the employ of
the Company or an Affiliate, the Options shall become fully vested and, subject
to the further provisions of this Agreement, your estate (or the person who
acquires the Options by will or the laws of descent and distribution) may
exercise the Options at any time during the one-year period following the date
of your death.

 

(c)                                  Termination For Cause.  If your employment
with the Company and its Affiliates is terminated by the Company or an Affiliate
for Cause (as determined by the Company or an Affiliate in accordance with its
employment policies), the Options, whether or not then vested, shall immediately
cease to be exercisable upon such termination and shall be cancelled
automatically without payment.

 

(d)                                 Other Terminations.  If your employment with
the Company and its Affiliates is terminated for any reason other than as
provided in paragraphs 3(a), (b) and (c) above, the Options, to the extent
vested on the date of your termination, may be exercised, subject to the further
provisions of this Agreement, at any time during the three month period
following such termination by you or by your guardian or legal representative
(or by your estate or the person who acquires the Options by will or the laws of
descent and distribution or otherwise by reason of your death if you die during
such period), but only as to the vested number of Units, if any, that you were
entitled to purchase hereunder as of the date your employment so terminates.

 

(e)                                  Copano Operations Ceases to be an
Affiliate.  If (i) Copano Operations ceases to be an Affiliate, (ii) you are an
employee of Copano Operations on that date, and (iii) your employment is not
transferred to the Company or an Affiliate, the Options, to the extent vested on
the date Copano Operations ceases to be an Affiliate, may be exercised, subject
to the further provisions of this Agreement, at any time during the three month
period following such date by you or by your guardian or legal representative
(or by your estate or the person who acquires the Options by will or the laws of
descent and distribution or otherwise by reason of your death if you die during
such period), but only as to the vested number of Units, if any, that you were
entitled to purchase hereunder as of the date Copano Operations ceases to be an
Affiliate.

 

(f)                                    Change of Control.  The Options shall
become fully vested upon a Change of Control.

 

2

--------------------------------------------------------------------------------


 

(g)                     Change of Control or Liquidation of ScissorTail Energy
L.L.C. (“ScissorTail”).  The Options shall become fully vested upon a Change of
Control of ScissorTail (as defined below).

 

 “Change of Control of ScissorTail” shall mean (i) the consummation of a
reorganization, merger, consolidation or other form of business transaction or
series of business transactions, in each case, with respect to which Company or
an Affiliate, who was the owner of all of the outstanding membership interests
of ScissorTail immediately prior to such reorganization, merger or consolidation
or other transaction does not, immediately thereafter, own more than 50% of the
outstanding membership interests of ScissorTail; or (ii) the sale, lease or
disposition (in one or a series of related transactions) by Company or an
Affiliate of all or substantially all of ScissorTail’s assets to any person or
entity other than Company or an Affiliate; or (iii) the approval by the Board of
Directors of Company or ScissorTail of a complete or substantially complete
liquidation or dissolution of ScissorTail.

 

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of the Company or an Affiliate.

 

There is no minimum or maximum number of Units that must be purchased upon
exercise of the Options.  Instead, the Option may be exercised, at any time and
from time to time, to purchase any number of Units that are then vested and
exercisable according to the provisions of this Agreement.

 

Notwithstanding any of the foregoing, the Options shall not be exercisable in
any event after the expiration of 10 years from the Grant Date.

 

All Options that are not vested on your termination of employment as provided
above shall be automatically cancelled without payment upon your termination.

 

4.                                       Payment of Exercise Price.  The
purchase price of the Units as to which the Options are exercised shall be paid
in full at the time of exercise (a) in cash (including by check acceptable to
the Company), (b) if the Units are readily tradable on a national securities
market or exchange, through a “cashless broker exercise” procedure (a “cashless
broker exercise” is not available for executive officers of the Company except
to the extent the exercise in such manner is approved in advance by the Company)
in accordance with a program established by the Company, (c) any other method
approved by the Company, including, with the consent of the Committee, by
withholding a number of Units that would otherwise be delivered on exercise of
the Option that have an aggregate Fair Market Value that does not exceed the
aggregate exercise price for the Options being then exercised, or (d) any
combination of the foregoing.  No fraction of a Unit shall be transferred upon
exercise of the Options.  Unless and until a certificate or certificates
representing such Units shall have been transferred by the Company to you, you
(or the person permitted to exercise the Options in the event of your death)
shall not be or have

 

3

--------------------------------------------------------------------------------


 

any of the rights or privileges of a unitholder of the Company with respect to
Units acquirable upon an exercise of the Options.

 

5.                                       Withholding of Tax.  To the extent that
the exercise of an Option results in the receipt of compensation by you with
respect to which the Company or an Affiliate has a tax withholding obligation
pursuant to applicable law, unless other arrangements have been made by you that
are acceptable to the Company or such Affiliate, which, with the consent of the
Committee, may include withholding a number of Units that would otherwise be
delivered on exercise or vesting that have an aggregate Fair Market Value that
does not exceed the amount of taxes to be withheld, you shall deliver to the
Company or the Affiliate such amount of money as the Company or the Affiliate
may require to meet its withholding obligations under such applicable law.  No
delivery of Units shall be made pursuant to the exercise of an Option under this
Agreement until you have paid or made arrangements approved by the Company or
the Affiliate to satisfy in full the applicable tax withholding requirements of
the Company or Affiliate.

 

6.                                       Restrictions. By accepting this grant,
you agree that the Units which you may acquire by exercising the Options will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  You also agree
that (i) the certificates representing the Units purchased under the Options may
bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the Units purchased under the Options on the
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units
purchased under the Options.

 

7.                                       Limitations Upon Transfer.  All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process.  Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

8.                                       Insider Trading.  The terms of the
Company’s Insider Trading Policy are incorporated herein by reference.  The
timing of the delivery of any Units pursuant to an Option exercise shall be
subject to and comply with such policy.

 

9.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all persons lawfully claiming under you.

 

10.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Option

 

4

--------------------------------------------------------------------------------


 

granted hereby.  Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.

 

11.           Modifications.  Except as provided below, any modification of this
Agreement shall be effective only if it is in writing and signed by both you and
an authorized officer of the Company.  Notwithstanding anything in the Plan or
this Agreement to the contrary, if the Committee determines that the terms of
this grant do not, in whole or in part, satisfy the requirements of new
Section 409A of the Internal Revenue Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

 

12.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, effective as of the day and year first above written.

 

 

Copano Energy, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------